United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 3, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-41114
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RODERIC CAIN,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:03-CR-667-2
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roderic Cain appeals his 151-month sentence on a conviction

for possession with intent to distribute in excess of 1,000

kilograms of marijuana.   21 U.S.C. § 841(a)(1), (b)(1)(A).        For

the first time on appeal, Cain argues the district court’s

determination of Cain’s base offense level based upon an

estimated drug quantity of 4,000 kilograms of marijuana was

unconstitutional under United States v. Booker, 125 S. Ct. 738,

764 (2004).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41114
                                 -2-

     Because Cain raises this argument for the first time on

appeal, it is reviewed for plain error.    See United States v.

Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for cert.

filed, No. 04-9517 (U.S. Mar. 31, 2005).   Cain fails to

demonstrate that the district court would have reached a

significantly different result under an advisory guidelines

scheme.   See Mares, 402 F.3d at 521-22.   Accordingly, Cain cannot

establish plain error with respect to the district court’s base

offense level.   See id.   The sentence of the district court is

AFFIRMED.